DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
***  This office action is responsive to Applicant’s Amendment filed October 22, 2021.  Claims 1-3,5-11,13-16,21,23-27 are pending, in which claims 25-27 have been newly added, and in which claims 21,23-24 are non-elected.  Claims 4,12,17-20,22 were canceled by Applicant.

Election/Restrictions
In the response and amendment filed October 22, 2021, Applicant traversed of the constructive withdrawal of claims 21,23-24, wherein claims 21-24 (claim 22 was canceled by Applicant) were constructively non-elected by the reasons indicated in the office action dated June 23, 2021.
However, in the amendment filed October 22, 2021, claims 21,23-24 were amended.
Accordingly, restriction to one of the following inventions is required under 35 U.S.C. § 121:
** Subgroup Ia:  Claims 1-3,5-11,13-16,25-27 are drawn to a first semiconductor device  
                            device, classified in CPC H01L 27/0921 and 29/1083.
** Subgroup Ib:  Claims 21,23-24 are drawn to a second semiconductor device, classified 
    in CPC H01L 27/0886, 29/785, and 27/0921.  

 Subgroup Ia and Subgroup Ib are related as combination and sub-combination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because combination, as presented in Subgroup Ia including claim 1, is an evidence claim (i.e. combination ABbr as at least presented in claim 1 as evidence claim in view of combination ABsp as presented in claim 25) showing that the combination ABbr of claim 1 of does not require the details of subcombination Bsp as presented in Subgroup Ib including claim 21 for patentability.  Evidently, Subgroup Ia including claim 1 requires the anti-punch through layers in top ends of the bottom portions of the fin structures and where the first and second semiconductor surfaces at a lower level than a bottommost portion of the anti-punch through 
Since applicant has elected claims 1-3,5-11,13-16,25-27, as the Subgroup Ia of Group I, this invention of Subgroup Ia including claims 1-3,5-11,13-16,25-27 has been constructively elected by original election and presentation for prosecution on the merits.   
** Claims 21,23-24 of Subgroup Ib are accordingly withdrawn from consideration as being directed to a non-elected invention, constructively.  See 37 CFR 1.142(b) and MPEP § 821.03.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because at least the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 


	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

  The requirement is still deemed proper and is therefore made FINAL.
 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 

Claims 1,2,9-11,13,26 are rejected under 35 U.S.C. 103 as being unpatentable over by Liaw (2016/0155670) taken with Wu (8,497,171) and Zhou (2019/0067419).
Re-claim 1, Liaw ‘670 teaches (at Fig 14A-14C,12-13; para 36-37; Figs 9-13, para 18-33 and 22) a semiconductor device comprising: a first structure 1430 (Fig 14B) comprising: a first fin structure 1444 (Fig 14B; para 36; 602/604A in Fig 12, para 25); a second fin structure (other 1444 in Fig 14B, para 36; other 602/604A fins, para 25), wherein bottom portions of the first fin structure and the second fin structure are doped with an n-type dopant (para 27 and 35 for N-type or P-type dopant); and a first semiconductor surface extending between the first fin structure 1444 and the second fin structure 1444; a second structure comprising: a third fin structure (1448 in Fig 14B, para 36; 602/604A in Fig 12, para 25); a fourth fin structure (other 1448 in Fig 14B, para 36; other 602/604A in Fig 12, para 25), wherein bottom portions of the third and fourth fin structures are doped with a p-type dopant; and a second semiconductor surface extending between the third structure and the fourth structure; anti-punch-through layers (para 27,35 for forming anti-punch through into fin region 602 in Fig 12 and fins in Fig 14) in top ends of the bottom portions of the first, second, third, and fourth fin structure; and a third semiconductor surface extending between the first structure 1430 and the second structure 1432 (Fig 14B), the third semiconductor surface being at a lower level than the first and second semiconductor surfaces (as shown in Fig 14B).  Re-claim 2, further comprising, source/drain regions (1424,1426 in Fig 14C, para 37) formed within top portions of the first, second, third, and fourth fin structures 1444,1448.   Re-claim 9, Liaw ‘670 teaches (at Fig 14B-14C; para 36-37; Fig 9, para 18 and 22) a device comprising: a semiconductor substrate 202 having a first region 1430 and a second region 1432 (para 34-35, Fig 14B); a first pair 1430 of fin structures 1444 (para 36) within the first region; and a second pair 1432 of fin structures 1448 (para 36, Fig 14B) within the second region; and an anti-punch-through layer (para 27,35 for forming anti-punch through into fin region 602 in Fig 12 and fins in Fig 14) formed within the fin structures of the first pair and the fin structures of the second pair, wherein a top surface of the semiconductor surface between fin structures 1444, 1448 within the first pair is higher than a top surface of the semiconductor surface between the first pair 1430 and the second pair 1432.  Re-claim 10, wherein the first region 1430 comprises an n-well  (para 34-35).  Re-claim 11, wherein the second region 1432 comprises a p-well (para 34-35).  Re-claim 13, wherein the anti-punch-through layer (para 27,35 for forming anti-punch through into fin region 602) comprises a higher 
Re-claims 1,9:  As described above, Liaw ‘670 already teaches the anti-punch through layers in top ends of the bottom portions and within the fins structures and comprising the first and second semiconductor surfaces extending between the fins structures, but lacks mentioning the first and second semiconductor surfaces being at a lower level than a bottommost portion of the anti-punch through layers. 
However, Wu teaches the semiconductor device comprising the anti-punch-through layer 7,9 (Figs 1C,2B; col 2, lines 62-67 to col 3 for APT layers 7 and 9; and col 1, lines 30-60), wherein the first and second semiconductor surfaces being at a lower level than a bottommost portion of the anti-punch through layers 7,9 (as shown in Figs 1C and 1B, wherein the first and second semiconductor surfaces being at a lower level than the bottommost portion of the APT layers 7,9 by a depth 21; col 3, line 15-33).  Zhou teaches the semiconductor device comprising the anti-punch-through layer (121,111 in Fig 1; para 16-18; 52,51 in Fig 14, para 58-74) in top ends of the bottom portions and within the first, second, third and fourth fins structures 11,12 and comprising the first and second semiconductor surfaces extending between the fins structures, wherein the first and second semiconductor surfaces being at a lower level than a bottommost portion of the anti-punch through layers (121,111 as shown in Fig 1; 52,51 as shown in Fig 14).
 Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the semiconductor device of Liaw ‘670 by providing the anti-punch through layers in top ends of the bottom portions and within the fins structures with the first and second semiconductor surfaces being at a lower level than a bottommost portion of the anti-punch through layers, as taught by Wu and Zhou. This is because of the desirability to provide the anti-punch through layers within . 

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over by Liaw (2016/0155670), Wu (8,497,171) and Zhou (2019/0067419). 
The references including Liaw ‘670, Zhou and Wu teach the semiconductor device, as applied to claims 1,2,9-11,13,26 above and fully repeated herein; Re-claims 5,14, wherein the semiconductor device comprises the anti-punch-through layers, as applied to claims 1,9 above. 
 	Re-claims 5,14: the relied references already teach the semiconductor device comprising the anti-punch-through layers, while claims 5 and 14 recite the anti-punch through layers having the thickness of about 15-25 nanometers.  
	However, Wu further teaches the device comprising the anti-punch-through layer 7,9 (Figs 1E,1A; col 2, lines 62-67) having a thickness from 10-60 nanometers.  Zhou teaches the semiconductor device comprising the anti-punch-through layers 51,52 (Fig 14,8) having a thickness or depth from 100 or 200 Angstroms (para 35,46; Fig 14,8,11). 
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the device of the references including Liaw ‘670 by employing the thickness of the anti-punch-through layer in a range of 10-60 nm, as taught by Wu, or 200 Angstroms as taught by Zhou, which is overlapped and within the range of applicant's claims of about 15-25 nanometers, because it has been held to be obvious to select a value in a known range by optimization for the best results, and would be an unpatentable modification, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 USPQ 52 (CCPA 1934).

Claims 3,8,16 are rejected under 35 U.S.C. 103 as being unpatentable over by Liaw (2016/0155670), Wu (8,497,171) and Zhou (2019/0067419), as applied to claims 1,2,9-11,13,26 above, and further of Shieh (8,110,466), Karp (2019/0280086), and/or  Liaw (2020/0013776).
The references including Liaw ‘670, Zhou and Wu teach the semiconductor device, as applied to claims 1,2,9-11,13,26 above and fully repeated herein; Re-claims 3,8 wherein as shown in Figures 14B and 12 of Liaw ‘670, a first distance between the first and second semiconductor surfaces and the third semiconductor surface is different from a second distance between the third semiconductor surface and a top end of the bottom portions of the first and second fin structures (two fin structures 1436,1438 in Fig 14; and fin structures 604A,604A in Fig 12); and  Re-claim 16, wherein as shown in Figures 14B and 12 of Liaw ‘670, a first distance between the top surface of the semiconductor surface between fin structures (two fin structures 1436,1438 in Fig 14; and fin structures 604A,604A in Fig 12) within the first pair and the top surface of the semiconductor surface between the first pair and the second pair is different from a second distance (as shown in Figs 14B,12) between the top surface of the semiconductor surface between the first pair and the second pair and a channel portion of the fin structures.
 	Re-claims 3,8,16: Liaw’670 already teaches wherein the first distance is different from the second distance, but lacks mentioning the first distance that is about 1/3 the second distance.
	However, Liaw ‘670 teaches (at Fig 9; para 18-22) wherein a first distance (Fig 9; para 22, where D2 of about 10 nm as the first distance from a range of 10nm to 300nm) between the top surface of the semiconductor surface between fin structures (two fin structures 604) is about 1/3 of a second distance (Fig 9; para 18, where D1 of about 20nm from a range of 20nm to 70 nm;  thus, a ratio of the first distance (D1 =10nm) and the second distance (D1+D2 = 10nm+20nm= 30nm) between the top surface of the semiconductor surface between the first pair and the second pair  and a channel portion of the fin structures.  Shieh teaches (at Fig 13; col 3, lines 30-35 and Col 4, lines 50-55) wherein a first distance (Fig 13; e.g. D1-D2 =100nm as the first distance, since col 3, lines 31-34 for D1 of about 300nm; and col 4, lines 50-55 for D2 of about 200 nm; thus for D1-D2 =100nm) between the top surface of the semiconductor surface between fin structures (two fin structures 68, Fig 13) is about 1/3 of a second distance (Fig 13, col 4, lines 50-55; e.g. D1 as the second distance of about 300 nm;  thus, a ratio of the first distance (D1-D2=100nm) and the second distance (D1 = 300nm) between the top surface of the semiconductor surface between the first pair (RP) and the second pair (RN) and a channel 
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the device of the references including Liaw ‘670 by employing the first distance that is about 1/3 of the second distance, as taught by Liaw ‘670, Shieh, Karp and Liaw ‘776, which is within the range of applicant's claims, because it has been held to be obvious to select a value in a known range by optimization for the best results, and would be an unpatentable modification, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 USPQ 52 (CCPA 1934).

Claims 6-7,15 are rejected under 35 U.S.C. 103 as being unpatentable over by Liaw (2016/0155670), Zhou (2019/0067419) and Wu (8,497,171), as applied to claims 1,2,9-11,13,26 above, and further of  Wen (9,275,905) and Liaw (2020/0013776).
The references including Liaw ‘670, Zhou and Wu teach the semiconductor device, as applied to claims 1,2,9-11,13,26 above and fully repeated herein; Re-claims 6-8, wherein the 
Re-claims 6-7,15: the relied references including Lia’ 670, Zhou and Wu already teach the device comprising a distance between the anti-punch-through layers and the first semiconductor surface to a thickness of the anti-punch-through layer, but lacks mentioning the distance about twice of the thickness of the anti-punch-through layer (claim 6); and about 15-25 nm (claims 7,15). 
However, re-claim 6, Wen teaches (at Figs 1H,1A-1G; col 3 to col 5) the device comprising the distance of about 20nm (Fig 1H, where the distance is by employing H1 of about 50 nm of the range 50 nm to 170 nm thickness; layer 116 of about 30 nm of the range 30nm to 60 nm thickness; and layer 106a of about 10nm of the range 10nm to 20nm thickness so that distance = 50nm - (30nm + 10nm) = 10nm ) between a top surface of the anti-punch-through layers 106a and the first semiconductor surface extending between the first and second fin structures 132 being about twice of the thickness of about 10 nm of the anti-punch-through layer 106a (col 4, line 66 to col 5, line 1 for the thickness of about 10 nm of the range of 10nm to 20 nm); wherein Re-claims 7 and 15, a distance between the anti-punch-through layers and the first semiconductor surface is about 10-20 nm which is within the claimed range of about 15-25 nanometers.  Furthermore, re-claim 6, Liaw ‘776 teaches the device comprising a distance between a top surface of the anti-punch-through layers 1022 (Fig 2A, para 24 for anti-punch through in the second-stage fin region 1022) and the first semiconductor surface of 60 nm (e.g. H2 of 30 nm and H3 of 30nm), which is about twice a thickness of the anti-punch-through layer (1022, Fig 2A, para 31 for thickness H2 of about 30nm); re further claims 7 and 15, a distance between the anti-punch-through layers 1022 and the first semiconductor surface is about 30 nm 
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the device of the references including Liaw ‘670 by selecting and employing the distance and the thickness of the anti-punch-through layers, as taught by Wen and/or Liaw ‘776 above, which is within and overlapping the range of applicant's claims, because it has been held to be obvious to select a value in a known range by optimization for the best results, and would be an unpatentable modification, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 USPQ 52 (CCPA 1934).
  
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over by Liaw (2016/0155670), Zhou (2019/0067419) and Wu (8,497,171), as applied to claims 1,2,9-11,13,26 above, and further of Chang (2018/0040614).
The references including Liaw ‘670, Zhou and Wu teach the semiconductor device, as applied to claims 1,2,9-11,13,26 above and fully repeated herein; Re-claim 25, Liaw ‘670 teaches wherein between the first semiconductor surface and the third semiconductor surface the first structure has a base structure comprising a sidewall (e.g. 1446,1450 in Fig 14B of Liaw‘670; and 904 in Figs 10-12), from which the first and second fin structures 1444,1448,604 protrude.
Re-claim 25, Liaw ‘670 already teaches the semiconductor device comprising the base structure and the first fin structure, but lacks having the sidewall of the base structure aligning with the sidewall of the first fin structure.
However, Chang teaches (at Figs 6-7, para 22-24) the semiconductor device, wherein between the first semiconductor surface and the third semiconductor surface the first structure has a base structure (146A in Figs 6-7, paragraphs 22-24) from which the first and second fin structures 136A protrude, and wherein a sidewall of the base structure 146A aligns with a sidewall of the first fin structure 136A so as to further separate the first fin structure from the second fin structure.
.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over by Liaw (2016/0155670), Zhou (2019/0067419) and Wu (8,497,171), as applied to claims 1,2,9-11,13 above.  
The references including Liaw ‘670, Zhou and Wu teach the semiconductor device, as applied to claims 1,2,9-11,13 above and fully repeated herein; Re-claim 25, Liaw ‘670 teaches
the anti-punch-through layer (para 27,35 for forming anti-punch through into fin region 602 in Fig 12 and fins in Fig 14) formed within the fin structures of the first pair and the fin structures of the second pair.
	Re-claim 27, Liaw ‘670 already teaches the anti-punch-through layer, but lacks showing the anti-punch through layer having a substantially flat bottom surface. 
	However Wu teaches the semiconductor device comprising the anti-punch-through layer 7,9 (Figs 1C,2B; col 2, lines 62-67 to col 3 for APT layers 7 and 9; and col 1, lines 30-60), wherein the anti-punch through layers 7,9 have a substantially flat bottom surface.  Zhou teaches the semiconductor device comprising the anti-punch-through layer (121,111 in Fig 1; para 16-18; 52,51 in Fig 14, para 58-74), wherein the anti-punch through layers 12,111,52,51 have a substantially flat bottom surface.
 Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the semiconductor device of Liaw ‘670 by providing the anti-punch through layers having the substantially flat bottom surface, as taught by Wu and Zhou. This is because of the desirability to provide the anti-punch through layers within the fin structures in order to avoid undesirable short channel effect, wherein the anti-punch through layers acted as a channel stop to reduce sub-threshold voltage leakage, thereby  improving the reliability of the semiconductor device. 

Response to Amendment  
Applicant's Amendment filed October 22, 2021 and remarks thereof with respect to claims 1-3,5-11,13-16,25-27 have been considered but are moot in view of the new ground(s) of rejection.
 
*****************
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822